Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Ishfaq Pendi, M.D.,
Date: April 7, 1995
Petitioner,

Docket No. C-94-417
Decision No. CR368

-v-

The Inspector General

DECISION

By letter dated July 21, 1994, Ishfaq Pendi, M.D., the
Petitioner herein, was notified by the Inspector General
(I.G.) of the United States Department of Health and
Human Services (HHS), that it had been decided to exclude
him for a period of five years from participation in the
Medicare, Medicaid, Maternal and Child Health Services
Block Grant, and Block Grants to States for Social
Services programs.' The I.G. asserted that an exclusion
of at least five years is mandatory under sections
1128(a)(1) and 1128(c)(3)(B) of the Social Security Act
(Act) because Petitioner had been convicted of a criminal
offense related to the delivery of an item or service
under Medicaid.

Petitioner filed a timely request for review of the
I.G.'s action. On September 8, 1994, I held a prehearing
conference in this case. During that conference, the
parties agreed to proceed by filing briefs supported by
documentary evidence.* Having reviewed the parties'

' In this decision, I refer to all programs from
which Petitioner has been excluded, other than Medicare,
as "Medicaid."

? The I.G. submitted a brief (Br.) and eight
exhibits (I.G. Exs. 1-8). Petitioner submitted a brief
(P. Br.) and five exhibits, which Petitioner labeled "A"
through "E." I have renumbered Petitioner's exhibits as
P. Exs. 1-5. The I.G. objected to exhibits "C" through

(continued...)
2

submissions, I have determined that there are no material
and relevant factual issues in dispute (i.e., the only
dispute is as to the legal significance of the undisputed
facts). Based on the undisputed facts and the law, I
have determined that the I.G. is entitled to prevail
because she properly determined that she was required to
exclude Petitioner for at least five years.

APPLICABLE LAW

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs for a period of at least
five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. In 1985 and 1986, Petitioner was the office manager
in at least two of his stepfather's medical clinics in

New York City.? I.G. Ex. 2 at 1; I.G. Proposed Finding
(PF) #1; P. PP #1.

2. On or about September 4, 1986, Petitioner was
indicted in the United States District Court for the
Southern District of New York on one count of conspiracy
and seven counts of knowingly soliciting and receiving
kickbacks and bribes for referring Medicaid patients to
an ambulette service for transportation that was
reimbursed by Medicaid. I.G. Ex. 2; I.G. PF #3; P. PF
#4.

2(.. continued)
"E" (P. Exs. 3-5) as duplicative. I sustain the I.G.'s
objection and reject P. Exs. 3-5. I have admitted I.G.
Exs. 1-8 and P. Exs. 1 and 2 in evidence.

3 Both the I.G. and Petitioner submitted proposed
findings of fact and conclusions of law. Neither party
contested the other's proposed findings of fact. The
only issue contested by the parties is whether the I.G.
properly decided to exclude Petitioner for five years,
effective 20 days after July 21, 1994. My findings of
fact incorporate elements from the proposed findings of
each party.
3

3. On or about April 28, 1987, Petitioner and
prosecutors executed an agreement in which Petitioner
agreed to cooperate with authorities in their
investigation of Medicaid fraud in return for an
agreement by prosecutors to accept his guilty plea to one
count of conspiracy in full satisfaction of the criminal
charges pending against him. P. Ex. 1; I.G. PF ##5, 6;
P. PF #5.

4. On or about November 19, 1990, Petitioner pled guilty
to count one of the indictment, conspiracy to solicit and
receive Medicaid kickbacks. P. Ex. 2; I.G. PF #6; P. PF
#8.

5. The court accepted Petitioner's plea, but deferred
sentencing and placed the plea allocution under seal at
the request of prosecutors because Petitioner's
cooperation was not at an end. P. Ex. 2; I.G. PF #7; P.
PF #8.

6. Petitioner cooperated fully with authorities. I.G.
Ex. 3; I.G. PF #8; P. PF #10.

7. On or about July 26, 1993, Petitioner was sentenced
to a suspended prison sentence of one year, was placed on
probation for five years, and was fined $10,000. 1I.G.
Ex. 4; I.G. PF #9; P. PF #9.

8. Petitioner was convicted of a criminal offense.
Findings 4, 5.

9. The criminal offense of which Petitioner was
convicted was related to the delivery of an item or
service under Medicaid, within the meaning of section
1128(a)(1) of the Act. Findings 4, 8.

10. The Secretary of HHS has delegated to the I.G. her
authority to impose and direct exclusions pursuant to
section 1128 of the Act. 48 Fed. Reg. 21662 (1983).

11. The I.G. was required to exclude Petitioner for at
least five years. Finding 9.

12. By letter dated July 21, 1994, the I.G. imposed and
directed Petitioner's exclusion from participation in the
Medicare and Medicaid programs for a period of five
years, to commence 20 days after the date of the letter.

13. An administrative law judge has no authority to
modify the date on which an exclusion becomes effective.
4

14. An administrative law judge has no authority to
remand a case to the I.G. with directions to change the
effective date of an exclusion.

PETITIONER'S ARGUMENT

Petitioner states that he does not contest the I.G.'s
proposed findings of fact. P. Br. at 6. I take this to
be an admission that Petitioner was "convicted" and that
his conviction related to the delivery of an item or
service under Medicaid. Thus, Petitioner concedes that
the I.G. had a basis for the exclusion.

Petitioner's only argument is that his exclusion should
be modified to commence on or about November 19, 1990,
the date Petitioner pled guilty pursuant to the
cooperation agreement. Petitioner argues that it is
arbitrary and capricious to delay the effect of his
exclusion when the delays in his sentencing were due to
the desire of prosecutors to maintain secrecy so that
Petitioner could continue to serve as an undercover
witness. If I cannot modify the exclusion, Petitioner
asks, in the alternative, that I remand this case to the
I.G. with directions to modify the commencement of the
exclusion.

DISCUSSION

The facts alleged by the I.G. and not disputed by
Petitioner demonstrate that Petitioner was convicted of a
criminal offense related to the delivery of an item or
service under Medicaid within the meaning of section
1128(a)(1) of the Act. For this reason, Petitioner's
five-year exclusion is required as a matter of law.

An individual is "convicted" of a criminal offense, as
defined by section 1128(i) of the Act, when, among other
things, the individual's plea of guilty is accepted by a
court. Act, section 1128(i)(3). In the present case, it
is undisputed that Petitioner pled guilty to one count of
conspiracy to solicit and receive Medicaid kickbacks.

The district court accepted Petitioner's plea. P. EX. 2.
Therefore, Petitioner was convicted of a criminal
offense, within the meaning of sections 1128(a) and
1128(i) of the Act.

Further, Petitioner's conviction is related to the
delivery of an item or service under Medicaid.

Petitioner pled guilty to conspiring to solicit and
receive bribes and kickbacks for referring patients to an
5

ambulette service for transportation reimbursable by
Medicaid. An appellate panel of the Departmental Appeals
Board (DAB) has previously held that the crime of
accepting kickbacks for Medicaid referrals is related to
the delivery of items or services, within the meaning of
section 1128(a)(1). Niranjana Parikh, M.D., DAB 1334
(1992). Therefore, a conspiracy to pay or receive
kickbacks for Medicaid referrals must likewise be related
to the delivery of Medicaid items or services.

Because Petitioner was convicted of a criminal offense
related to the delivery of an item or service under
Medicaid, the I.G. was required to exclude Petitioner for
at least five years. Petitioner argues, however, that
his five-year exclusion should be treated as having
commenced on or about November 19, 1990, when he pled
guilty in federal district court. Petitioner's argument
is unavailing, however, because both the regulations and
case precedent make clear that I am without authority to
change the commencement date of his exclusion.

Section 1005.4(c)(5) of Title 42 of the Code of Federal
Regulations provides that the administrative law judge is
without authority to review any exercise of discretion by
the I.G. In Laurence Wynn, M.D., DAB CR344 (1994), the
administrative law judge concluded that a challenge to
the timing of an exclusion amounted to a challenge to the
I.G.'s exercise of discretion in deciding when to impose
an exclusion. Id. at 11. I agree with this analysis.
Thus, the regulations do not authorize the administrative
law judge to review the timing of an exclusion.

Indeed, the preamble to the regulations explicitly states
that "the ALJ is not authorized under these regulations
to modify the date of commencement of the exclusion." 57
Fed. Reg. 3298, 3325 (1992). Similarly, appellate panels
and administrative law judges of the DAB have
consistently held that an administrative law judge "has
no power to change . . . the beginning date" of a
mandatory exclusion. Samuel W. Chang, M.D., DAB 1198, at
10 (1990); see also Thomas J. DePietro, R.Ph., DAB CR117
(1991). Moreover, in the Chang case, the appellate panel
rejected the argument that an exclusion should be made
retroactive to run concurrently with another sanction.
Chang, DAB 1198, at 10-11; see also David D. DeFries,
D.c., DAB CR156, at 7 (1991), aff'd, DAB 1317 (1992).

As these authorities demonstrate, it is well-settled that
I am without authority to modify Petitioner's exclusion,
whether to make it retroactive to the date of his guilty
plea or for any other reason. Nevertheless, Petitioner
argues, in the alternative, that I should remand the case
6

to the I.G. for reconsideration of the commencement date
of the exclusion. I reject Petitioner's request for a
remand. I can find no remand authority in the
regulations governing my conduct of hearings in these
cases. 42 C.F.R. Part 1005. However, even were I to
conclude that my inherent authority to conduct a fair
hearing included the power to remand appropriate cases to
the I.G., I would not exercise that power here. It is my
conclusion that my lack of authority to modify the date
on which the I.G. imposes an exclusion amounts to a lack
of jurisdiction over the question. Thus, as I lack
jurisdiction to consider Petitioner's request that I
change the commencement date of his exclusion, I
similarly lack jurisdiction to remand this issue to the
I.G.

CONCLUSION

For the reasons stated, I conclude that the I.G. was
required to exclude Petitioner for not less than five
years because he was convicted of a criminal offense
related to the delivery of an item or service under
Medicaid. I am without authority either to modify the
beginning date of Petitioner's exclusion or to remand the
case to the I.G. for reconsideration of that issue.

/s/

Joseph K. Riotto
Administrative Law Judge
